Title: To John Adams from Elkanah Watson Jr., 10 March 1780
From: Watson, Elkanah Jr.
To: Adams, John


     
      Sir
      Nantes. 10th. March. 1780
     
     Circumstances I flatter my self will plead my Excuse for addressing to you this letter. Agreable to the advise of my friends and my own Inclinations, I Embarked ab’d of the Mercury Packett last Augt. with an Intention of persuing my mercantile proffession (till the war is happily terminated) in France; and of travelling in Europe, previous to this resolution in the years 77 and 78, I made a compleat tour of America Even to the borders of Florida; and Establish’d Extensive mercantile connections in the several states. My alluring prospects Induc’d me to determine to unite myself mutually with Jona. Williams Esqr. of this City in business, before my departure from America, previous to which I considered with attention the necessity of being fully recommended; but as I was perticularly recommended to you Sir by Mrs. Adams, Majr. Genl. James Warren and Lady, also Robt. T. Paine Esqr. I repos’d my confidence in those Letters and consequently did not provide others for this quarter th’o to the other ports, of Europe I am fully supported by Letters from the most substantial merchants in New-England; the day before our departure you arriv’d in Boston, consequently I left the letters for you with Genl. Warren; Our stay then being so contracted that I came off, almost depriv’d of any letters for Nantes; however I was fortunate in being presented with a line from Mrs. Mecomb which I had the honour to deliver to the Honbl. Benj’n Franklin Esqr. at Passi. My motive in addressing this Epistle, is to crave the honour, of Introducing my self to you Sir and to congratulate your safe arrival in Europe. As I am at this period launched upon a stage of life, that I wish to Improve to the best advantage and as I wish to cultivate my manners before I commence my travells in Europe (or return to America). Pardon me Sir If I urge your goodness in supplying my deficiency of recommendations, by favouring me with a few Lines to your acquaintance in Nantes (agreeable to Genl. Warrens Letter which I flatter my self he communicated before your departure,) particular to Mr. Williams as I have commenc’d a connection with him, that will probably augment in proportion to his being assur’d respecting my character, family, connections etc. in America; another to Mr. Swighaiuser probable will be productive of Extending the circle of my polite Edifying acquaintance. Probable you are sufficiently acquainted with my fathers circumstances to announce his affluence. etc.—besides his, be assur’d Sir I have the patronage of the principal merchants in N. England.
     My father resides in Plymh.—and has depuis the war, been uniformly strenuous in support of Independence.
     As my predominant ambition is to contribute to the good, and Improvement of my country I am persuaded your patriotic disposition will Even prompt you to contribute in refining and Improving those of the present generation who’s first wish is to add to the Emolument of their youthfull, virtuous and bleeding country.
     
      Your attention at this time, shall Ever be acknowledged with particular gratitude by Sir Your Most Obdt. & Very Hl. St.
      Elkea. Watson Jr.
     
     
      If your Important concerns will permit, a condecension of an answer, please direct to me at Mr. Williams.
     
     
     
      
       Apl. 10th
      
     
     This letter was forwarded once before under cover to my friend and former correspondence Mr. Wharton he being then at L’Orient, it return’d back to me by that rout.
     The attention of mankind at this period seems to be turn’d to the Important object, of your mission, which is announc’d in the gazette’s both of Europe and America. May GOD permit that you may prove the Author of preventing the further Effusion of human blood, that the present distraction of mankind may be lull’d into perfect harmony: and that we may once more Injoy the blessings of an Interupted and permanent peace, founded upon the basis of Liberty and Independence.
    